Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-16 and 21-26 in the reply filed on 2/17/20 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/20.

Claim Objections
Claim 12 objected to because of the following informalities: Claim 3 already discloses “a top cap” so the Examiner believes line 2 of claim 12 should be removed.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 13, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick (US 2011/0311338) in view of Diaz (US 8,500,167).
In re claim 1, Patrick discloses a hydraulic gooseneck trailer coupler, the coupler comprising: a gooseneck trailer neck (22); a gooseneck trailer pipe (190) affixed to the neck; a piston cylinder (186) secured within the pipe; a dual direction (up/down directions) piston head housed in a cylinder cavity (within piston body, secured to piston rod 187); a piston rod  (187) connected to the head; a ball coupler connected to the rod; a hydraulic source connected via pump lines (100) to the cylinder, but does not specifically disclose wherein the source is a pump and that the lines connect to a top and a bottom of the cylinder.  Diaz, however, does disclose a vehicle with a dual action cylinder (118) with a pump (column 4, lines 15-17) and lines (126) connect to a top and a bottom of the cylinder as shown in Figure 4. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cylinder of Patrick such that it comprised the dual acting cylinder/pump of Diaz to provide additional force to extend/retract the cylinder on demand.
In re claim 2, Patrick further discloses a top cap welded to a top of the cylinder closing the top of the cylinder cavity; and the top cap comprising: a hydraulic fluid input port; and a pipe mounting through hole as shown in Figure 16 below.  

    PNG
    media_image1.png
    371
    543
    media_image1.png
    Greyscale

In re claim 13, Patrick further discloses a rod (192) to coupler end (lower end of rod 192), wherein the rod coupler end is machined flat in a plane perpendicular to the rod axis as shown in Figure 16.  
In re claim 23, Patrick and Diaz disclose, as discussed above, an automatic trailer coupling device, the device comprising: a trailer neck; a hydraulic cylinder housed in and mounted to the trailer neck; a hydraulic piston fitted in the hydraulic cylinder; a ball coupler connected to a hydraulic piston rod; a user interface (Diaz 128) connected to a hydraulic pump; and wherein, the user interface provides extending and retracting of the piston.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Patrick and Diaz in view of Farmer (US 2,836,443).
In re claim 16, Patrick and Diaz disclose the device according to claim 1, but do not disclose a first direction ring seated on the piston head; a second direction ring .

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Patrick and Diaz in view of Engelken (US 9,969,313).
In re claim 24, Diaz further discloses a dedicated power source (electrical engine/motor) to actuate the hydraulic cylinder/pump, but does not specifically disclose a dedicated device battery. Engleken, however, does disclose a trailer with an electrical powered motor (24) with a dedicated device battery (26) as shown in Figure 4. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the trailer of Patrick and Diaz such that it comprised the dedicated device battery of Engelken to power the electrical engine/motor to actuate the hydraulic cylinder/pump.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Patrick and Diaz in view of Drake (US 8,286,986).
.

Allowable Subject Matter
Claim 3-12, 14, 15, 21, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “further comprising: a top cap welded to a top of the cylinder closing the top of the cylinder cavity; and a guide rod anchor disposed in the top cap off of a cylinder axial center” is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references cited on the attached PTO-892 teach gooseneck couplers of interest.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MICHAEL R STABLEY/Examiner, Art Unit 3611               



/TONY H WINNER/Primary Examiner, Art Unit 3611